Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Pre-Brief Conference Request and the Appeal Brief filed on 4/21/2021 and 9/20/2021, respectively, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                                        





DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation reading “wherein said loop shaped spring member is unattached to said assembly” is new matter.  First it is noted that in the Specification the spring is not described as being “unattached”.  The word “unattached” is never used in the Specification.  Fig 9a in fact shows the spring being attached in that the razor in that the part 92a of the spring contacts the part 95 and the part 95 limits movement of the spring. Further The specification as filed describes that the spring may be permanently attached or not permanently attached – specifically it is stated “Loop spring member 92 may or may not be permanently attached to the upper portion 82, the lower portion 84, or any other portion of the movable member assembly. Preferably, the spring member is not permanently secured, mounted or attached to any portion of the assembly such that it is lies on or within but is generally capable of moving within the circular track 94”. However, ‘not permanently attached’ is not synonymous with ‘unattached’. An impermanent attachment is still ‘attached’”. In view of Fig. 9a, the written description of “Preferably, the spring member is not permanently secured, mounted or attached 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “said loop shaped spring member is unattached to said assembly” is indefinite.  As a preliminary matter examiner notes that the plain and ordinary meaning of attached is “joined; connected; bound” (see the Freedictionary.com).  Thus unattached would mean something that is not joined connected or bound to something else.  Referring to the drawings and to the specification, it appears that the spring 92 in fig 9A is clearly operatively connected to the razor, and in fact touches and is constrained by parts of the razor assembly, such that the spring is joined to the assembly of the razor.  Thus, it is not clear how the spring is unattached to the assembly.  As noted in MPEP 2173.05(a)III “a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the term”. In this case Applicant has not clearly redefined the term unattached, even though the term unattached appears inconsistent with plain and ordinary meaning of the phrase. Applicant has not defined ‘unattached’ anywhere in the specification. Instead, the applicant notes that the spring need not be permanently attached. An impermanent 
In the Remarks filed 10/13/20 and the Appeal Brief filed 9/20/21, Applicant notes that the disclosure states on page 16, lines 21-23, that "the spring member is not permanently secured, mounted or attached to any portion of the assembly such that it is lies on or within but is generally capable of moving within the circular track 94", and that the spring member “will be disposed and move freely within a track 127…not permanently mounted to the frame” to support this limitation.  At best this disclosure seems to denote that the spring is movably attached to the razor but not permanently attached thereto.  For purposes of advancing prosecution this is how the limitation will be interpreted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20190152077, Kim. 
Regarding Claim 1, Kim discloses a razor (fig, 2A, 100) comprising 
a cartridge (10); 
a handle (31) coupled to said cartridge (fig 2A); 

Regarding Claim 2, said cartridge and said handle pivot relative to each other (par 0040). 
Regarding Claim 3, said loop shaped spring member comprises circle and also a ring shape. 
Regarding Claim 6, wherein said loop shaped spring member terminates in distal ends wherein said distal ends curve toward each other and are spaced apart with respect to each other (see second annotated fig 2A below). 
Regarding Claim 7, said loop shaped spring member comprises: a first end portion comprising a first distal end; and a second end portion comprising a second distal end, wherein said first end portion and said first distal end overlap with said second end portion and said second distal end to form an overlapping portion (see first annotated fig 2A below where ‘overlapping’ is when the spring is viewed along axis ‘ax2’) 
Regarding Claim 8, first and second distal ends of said loop shaped spring member contact first and second stop walls of said assembly when said assembly is in a rest position (see annotated fig 4a below), 
Regarding Claim 9, the one of the distal ends of said loop shaped spring member moves away from one of the stop walls of said assembly during said angular rotation (each distal end of the spring 
Regarding Claim 12, said loop shaped spring member is fully encompassed within said assembly (fig. 1a), wherein per Claim 13, the Kim razor comprises a skin interconnect member (fig. 2A, 21).
Regarding Claim 16, said first distal end is positioned within said loop shaped spring member (since it is a part of and thus within the spring) and said second distal end is positioned on an outer surface of said loop shaped spring member (since it is on an outer edge of the member).



    PNG
    media_image1.png
    793
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    868
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    732
    581
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 4-5, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said loop shaped spring member having an overall length of about 30 mm to about 90 mm when straightened as required by claim 4, and a radius of curvature between about 1 mm to about 12 mm as required by claim 5.
It would have been an obvious matter of design choice to an overall length of about 30 mm to about 90 mm when straightened, and a radii of curvature between about 1 mm to about 12 mm, in order to have the proper spring size that can fit within the smaller space, wherein razor interiors are known to be smaller in size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, the Applicant has not established that the established that the recited dimensions are critical for any particular purpose.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of USPGPUB, 20120096718, Howell et al., hereafter Howell. 
Regarding Claim 10, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said one or more movable members providing said handle to said cartridge is up to 25 degrees from a center of said assembly.
Howell discloses a razor providing enhanced control during shaving, which, like the razor of the present invention is directed to a pivotably connected shaving element.  In addition, Howell discloses that in such an assembly it is known to provide a spring (fig. 5, 50, par 0042) to assist in said pivotal connection, said spring allotting the head a said angular rotation of 0 to 40 degrees (par 0042) (which includes said angular rotation of the head being up to 25 degrees) from a center of said assembly.
prima facie case of obviousness exists.” Thus, in the present case, since the claimed range lies within that of Kim, as modified, a prima facie case of obviousness exists. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Here no criticality of the claimed range is specified, and thus the disclosure of Howell is enough to make a prime facie case of changing the angle to the claimed range. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of USPGPUB, 20100132204, Brown. 
Regarding Claim 14, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said loop shaped spring member being comprised of a stainless steel.
Brown discloses a razor with an independent suspension, which, like the razor of the present invention is directed to a pivotably connected shaving element.  In addition, Brown discloses that in such an assembly it is known to provide a spring to assist in said pivotal connection, said spring being made of stainless steel in order to make the material used for the spring be rust resistant (par 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by having the spring of Kim be biased via a stainless steel spring assembly in order to make the material used for the spring be rust resistant, as taught by Brown.
Response to Arguments
Applicant’s arguments, see Remarks in appeal brief, filed 9/20/21, with respect to the 35 USC 102 rejections over Edson have been fully considered and are persuasive.  The 35 USC 102 rejections with regard to Edson have been withdrawn. 
Applicant's arguments set forth in the Pre-Brief Conference Request and the Appeal Brief filed on 4/21/2021 and 9/20/2021, respectively, with respect to the 35 USC 112 and prior art rejections over Kim have been fully considered but they are not persuasive. Applicant first argues that Kim fails to anticipate every element of Claim 1 because Kim lacks “said loop shaped spring member is unattached to said assembly”.  Examiner disagrees.  First, Examiner notes that the limitation is indefinite as noted above.  The spring member in the present invention is operatively attached to the razor since it contacts part of the razor, lies within parts of the assembly, and moves within and relative to parts of the razor.  As such it is not clear how the spring is “unattached to” said assembly.  As noted above, this limitation is best understood, and thus interpreted, as the spring movably attached to the razor but not permanently attached thereto.  In Kim the spring thereof is similarly attached within the Kim housing as the spring of the present invention is attached to the razor.  Thus the Kim spring is as “unattached” to the razor of Kim as is the spring of the present invention is to the head of the present assembly.  
Applicant next argues that Kim lacks the Claim 6 and 7 structure of the ends curving toward one another and the distal ends overlapping one another.  Examiner disagrees.  Looking at the second annotated fig 2A above, Examiner notes that the arrows designate how certain ends of the coil spring generally curve toward one another from the top to the bottom of the spring.   Applicant further supports this argument by contending that the ends of the coil spring of Kim diverge away from each other.  Examiner notes that depending on one’s perspective the ends may be considered to be diverging away from one another or curving toward one another, and that as presented the ends overlap one another in at least one plane.  In the Appeal Brief, Applicant finally argues that the annotated arrows in 
Finally, Applicant argues with regard to claim 12 that Kim does not include the spring being fully encompassed in the assembly thereof.   The Examiner disagrees.  The spring in Kim, even though visible from the outside of the assembly, is fully encompassed in the razor of Kim since it is housed by the handle of Kim and surrounded fully by the housing of Kim.  “Encompass” is defined as “to enclose or envelop” (See Thefreedictionary.com definition of encompass) and thus simply entails that the spring be at least partially enclosed or enveloped within the housing, but does not require it to be fully surrounded.  In the Kim assembly the spring is “surrounded” by most of the housing of the Kim razor assembly.  Even though some parts of the housing allow the spring to be seen from the exterior thereof the housing still can be said to fully encompass the spring.  
Applicant’s arguments as to the claim 10 rejection in view of Kim were persuasive.  Thus a new rejection is made, and is the basis for reopening prosecution of the application. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In view of Applicant’s most recent amendments to Claim 1, requiring that the spring member be unattached to the razor assembly, and in response to applicant’s persuasive arguments filed in the appeal brief, Examiner .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5033152 comprise razors with pivoted heads that have particular rotation angles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724